Exhibit 10.1

APOGEE ENTERPRISES, INC.

2011 DEFERRED COMPENSATION PLAN

FIRST EFFECTIVE JANUARY 1, 2011

Effective January 1, 2011



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

ARTICLE I   

Establishment and Purpose

   1 ARTICLE II   

Definitions

   1 ARTICLE III   

Eligibility and Participation

   7 ARTICLE IV   

Deferrals

   8 ARTICLE V   

Company Contributions

   11 ARTICLE VI   

Benefits

   12 ARTICLE VII   

Modifications to Payment Schedules

   15 ARTICLE VIII   

Valuation of Account Balances; Investments

   15 ARTICLE IX   

Designation of Beneficiaries

   16 ARTICLE X   

Administration

   19 ARTICLE XI   

Amendment and Termination

   21 ARTICLE XII   

Informal Funding

   21 ARTICLE XIII   

Claims

   22 ARTICLE XIV   

General Provisions

   24



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

ARTICLE I

Establishment and Purpose

Apogee Enterprises, Inc. (the “Company”) hereby establishes the Apogee
Enterprises, Inc. Deferred Compensation Plan (the “Plan”), effective January 1,
2011. The purpose of the Plan is to attract and retain key employees by
providing Participants with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer's creditors until such
amounts are distributed to the Participants.

ARTICLE II

Definitions

 

2.1 Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2.2 Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.

 

2.3 Adopting Employer. Adopting Employer means an Affiliate who, with the
consent of the Company, has adopted the Plan for the benefit of its eligible
employees.

 

2.4 Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).

 

1



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

2.5 Beneficiary. A Beneficiary means a person designated by a Participant (or
automatically by operation of this Plan Statement) to receive all or a part of
the Participant’s Account Balance in the event of the Participant’s death prior
to full distribution thereof. A person so designated shall not be considered a
Beneficiary until the death of the Participant.

 

2.6 Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.

 

2.7 Change in Control. A “Change in Control” shall mean:

 

  (a) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or successor
provision thereto, whether or not the Company is then subject to such reporting
requirement including, without limitation, any of the following events:

 

  (i) the consummation of any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s Common Stock would be converted into cash, securities or
other property, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the consolidation or merger have the
same proportionate ownership of Common Stock of the surviving corporation
immediately after the merger; or

 

  (ii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company;

 

  (b) any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “Beneficial Owner” (as defined in Rule 13d 3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities;

 

  (c) the Continuing Directors (as defined in Section 2.16 hereof) cease to
constitute a majority of the Company’s Board; or

 

  (d) the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.

Notwithstanding the foregoing, none of the foregoing event(s) shall constitute a
Change of Control unless such event(s) constitute a Change of Control as defined
in section 409A of the Code, any regulations and other guidance in effect from
time to time thereunder.

 

2.8 Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.

 

2.9 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

2.10 Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

 

2.11 Committee. Committee means the Compensation Committee of the Board of
Directors of the Company.

 

2.12 Company. Company means Apogee Enterprises, Inc.

 

2.13 Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Company Contributions are credited at the
sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

 

2.14 Compensation. Compensation means a Participant’s base salary, bonus,
commission, and such other cash or equity-based compensation (if any) approved
by the Committee as Compensation that may be deferred under this Plan.
Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.

 

2.15 Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies:
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts. No deferrals
will be permitted for a component of Compensation until the Committee specifies
that deferral of that component of Compensation is permitted. The Committee may
permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Compensation Deferral Agreement,
Participants may defer up to 75% of their base salary and commissions and up to
100% of other types of Compensation for a Plan Year. A Compensation Deferral
Agreement may also specify the investment allocation described in Section 8.4.

 

2.16

Continuing Director. Continuing Director shall mean any person who is a member
of the Board of the Company, who is not an Acquiring Person (as hereinafter
defined) or an Affiliate or Associate (as hereinafter defined) of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (a) was a member of the Board on the date, as of which this
Plan first became effective or (b) subsequently becomes a member of the Board,
if such person’s initial nomination for election or initial election to the
Board is recommended or approved by a majority of the Continuing Directors. For
purposes of this Section 2.16: “Acquiring Person” shall mean any “person” (as
such term is used in sections 13(d) and 14(d) of the Exchange Act) who or

 

3



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

 

which, together with all Affiliates and Associates of such person, is the
Beneficial Owner of 10% or more of the shares of Common Stock of the Company
then outstanding, but shall not include the Company, any subsidiary of the
Company or any executive benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan; and “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in
Rule 12b-2 promulgated under the Exchange Act.

 

2.17 Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan.

 

2.18 Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.

 

2.19 Earnings. Earnings means a positive or negative adjustment to the value of
an Account, based upon the allocation of the Account by the Participant among
deemed investment options in accordance with Article VIII.

 

2.20 Effective Date. Effective Date means January 1, 2011.

 

2.21 Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.

 

2.22 Employee. Employee means a common-law employee of an Employer.

 

2.23 Employer. Employer means, with respect to Employees it employs, the Company
and each Affiliate.

 

2.24 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

4



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

2.25 Fiscal Year Compensation. Fiscal Year Compensation means Compensation
earned during one or more consecutive fiscal years of a Participating Employer,
all of which is paid after the last day of such fiscal year or years.

 

2.26 Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.

 

2.27 Participating Employer. Participating Employer means the Company and each
Adopting Employer.

 

2.28 Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.

 

2.29 Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 

2.30 Plan. Generally, the term Plan means the “Apogee Enterprises, Inc. Deferred
Compensation Plan” as documented herein and as may be amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may in the appropriate context also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the
Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.

 

2.31 Plan Year. Plan Year means January 1 through December 31.

 

2.32 Retirement. Retirement means a Participant’s Separation from Service after
the earlier of attainment of age 65 or attainment of age 50 and completion of 15
Years of Service.

 

2.33 Retirement Benefit. Retirement Benefit means the benefit payable to a
Participant under the Plan following the Retirement of the Participant.

 

2.34

Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Committee to record the amounts payable to a Participant upon

 

5



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

 

Separation from Service. Unless the Participant has established a Specified Date
Account, all Deferrals and Company Contributions shall be allocated to a
Retirement/Termination Account on behalf of the Participant.

 

2.35 Separation from Service. Separation from Service means a severance of an
employee’s employment relationship with the Employers and Participating
Employers for any reason other than the employee’s death.

 

  (a) A transfer from employment with an Employer to employment with an
Affiliate, or vice versa, shall not constitute a Separation from Service.

 

  (b) Whether a Separation from Service has occurred is determined based on
whether the facts and circumstances indicate that the Employer and employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the employer if the employee has been providing
services to the employer for less than thirty-six months).

 

  (c) Separation from Service shall not be deemed to occur while the employee is
on military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the employee retains a
right to reemployment with the Employer or a Participating Employer under an
applicable statute or by contract. For this purpose, a leave is bona fide only
if, and so long as, there is a reasonable expectation that the employee will
return to perform services for the Employer or an Affiliate. Notwithstanding the
foregoing, a 29 month period of absence will be substituted for such 6 month
period if the leave is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of no less than 6 months and that causes the employee to
be unable to perform the duties of his or her position of employment.

 

  (d) Where as part of a sale or other disposition of assets by the Employer to
an employer that is not a Participating Employer, an employee providing services
to the Employer immediately before the transaction and to the buyer immediately
after the transaction (“Affected Employee”) would otherwise experience a
Separation from Service from the Employer as a result of the transaction, the
Employer and the buyer shall have the discretion to specify that the Affected
Employee has not experienced a Separation from Service if (i) the transaction
results from bona fide, arm’s length negotiations, (ii) all Affected Employees
are treated consistently, and (iii) such treatment is specified in writing no
later than the closing date of the transaction.

 

6



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

2.36 Specified Date Account. Specified Date Account means an Account established
by the Committee to record the amounts payable at a future date as specified in
the Participant’s Compensation Deferral Agreement. Unless otherwise determined
by the Committee, a Participant may maintain no more than five Specified Date
Accounts. A Specified Date Account may be identified in enrollment materials as
an “In-Service Account” or such other name as established by the Committee
without affecting the meaning thereof.

 

2.37 Specified Date Benefit. Specified Date Benefit means the benefit payable to
a Participant under the Plan in accordance with Section 6.1(c).

 

2.38 Specified Employee. Specified Employee means an Employee who, as of the
date of his or her Separation from Service, is Specified Employee as defined in
the Company’s Specified Employees Policy.

 

2.39 Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).

 

2.40 Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service
prior to Retirement.

 

2.41 Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.

 

2.42 Valuation Date. Valuation Date means each Business Day.

 

2.43 Year of Service. Year of Service means each 12-month period of continuous
service with the Employer.

ARTICLE III

Eligibility and Participation

 

3.1 Eligibility and Participation. An Eligible Employee becomes a Participant
upon the earlier to occur of: (i) a credit of Company Contributions under
Article V, or (ii) receipt of notification of eligibility to participate.

 

3.2

Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but

 

7



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

 

has not Separated from Service may not defer Compensation under the Plan beyond
the Plan Year in which he or she became ineligible but may otherwise exercise
all of the rights of a Participant under the Plan with respect to his or her
Account(s). On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Account Balance is greater than zero (0), and
during such time may continue to make allocation elections as provided in
Section 8.4. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.

ARTICLE IV

Deferrals

 

4.1 Deferral Elections, Generally.

 

  (a) A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Committee
and in the manner specified by the Committee, but in any event, in accordance
with Section 4.2. A Compensation Deferral Agreement that is not timely filed
with respect to a service period or component of Compensation shall be
considered void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement prior
to the date the election becomes irrevocable under the rules of Section 4.2.

 

  (b) The Participant shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Retirement/Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.

 

4.2 Timing Requirements for Compensation Deferral Agreements.

 

  (a) First Year of Eligibility. In the case of the first year in which an
Eligible Employee becomes eligible to participate in the Plan, he or she has up
to 30 days following his or her initial eligibility to submit a Compensation
Deferral Agreement with respect to Compensation to be earned during such year.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable upon the end of such 30-day period. The determination of whether an
Eligible Employee may file a Compensation Deferral Agreement under this
paragraph shall be determined in accordance with the rules of Code Section 409A,
including the provisions of Treas. Reg. Section 1.409A-2(a)(7).

 

8



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

Notwithstanding the foregoing, if a Eligible Employee is a participant in any
plan that would be aggregated with this Plan in accordance with Treas. Reg.
Section 1.409-1(c)(2) the Eligible Employee will not be eligible to make an
election for the first partial year.

 

  (b) Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.

 

  (c) Performance-Based Compensation. Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:

 

  (i) the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

 

  (ii) the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.

Notwithstanding the foregoing, unless and until the Committee establishes rules
regarding the election to defer Performance-Based Compensation under this
section, all deferrals of Performance-Based Compensation must meet the
requirements of 4.2(b) for any Performance-Based Compensation earned for the
fiscal year beginning within the calendar year.

 

  (d) Sales Commissions. Sales commissions (as defined in Treas. Reg.
Section 1.409A-2(a)(12)(i)) are considered to be earned by the Participant in
the taxable year of the Participant in which the sale occurs. The Compensation
Deferral Agreement must be filed before the last day of the year preceding the
year in which the sales commissions are earned, and becomes irrevocable after
that date.

 

9



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

  (e) Fiscal Year Compensation. A Participant may defer Fiscal Year Compensation
by filing a Compensation Deferral Agreement prior to the first day of the fiscal
year or years in which such Fiscal Year Compensation is earned. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable on the first
day of the fiscal year or years to which it applies.

 

  (f)

Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable after such 30th day. If the forfeiture
condition applicable to the payment lapses before the end of the required
service period as a result of the Participant’s death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.

 

  (g) Company Awards. Participating Employers may unilaterally provide for
deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant prior to the date the Participant has a legally binding right
to such Compensation.

 

  (h) “Evergreen” Deferral Elections. The Committee, in its discretion, may
provide in the Compensation Deferral Agreement that such Compensation Deferral
Agreement will continue in effect for each subsequent year or performance
period. Such “evergreen” Compensation Deferral Agreements will become effective
with respect to an item of Compensation on the date such election becomes
irrevocable under this Section 4.2. An evergreen Compensation Deferral Agreement
may be terminated or modified prospectively with respect to Compensation for
which such election remains revocable under this Section 4.2. A Participant
whose Compensation Deferral Agreement is cancelled in accordance with
Section 4.6 will be required to file a new Compensation Deferral Agreement under
this Article IV in order to recommence Deferrals under the Plan.

 

4.3 Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for the establishment of a Specified Date Account (for
example, the third Plan Year following the year Compensation is first allocated
to such accounts).

 

10



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

4.4 Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.

 

4.5 Vesting. Participant Deferrals shall be 100% vested at all times.

 

4.6

Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals:
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
(ii) if the Participant receives a hardship distribution under the Employer’s
qualified 401(k) plan, through the end of the Plan Year in which the six month
anniversary of the hardship distribution falls, and (iii) during periods in
which the Participant is unable to perform the duties of his or her position or
any substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six months, provided cancellation occurs by the later of the end of the taxable
year of the Participant or the 15th day of the third month following the date
the Participant incurs the disability (as defined in this paragraph).

ARTICLE V

Company Contributions

 

5.1 Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Company Contributions
to any Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Retirement/Termination
Account.

 

5.2 Vesting. Company Contributions described in Section 5.1 above, and the
Earnings thereon, shall vest in accordance with the vesting schedule(s)
established by the Committee at the time that the Company Contribution is made.
All Company Contributions shall become 100% vested upon the death or disability
(as defined by the Company) of the Participant while actively employed. The
Participating Employer may, at any time, in its sole discretion, increase a
Participant’s vested interest in a Company Contribution. The portion of a
Participant’s Accounts that remains unvested upon his or her Separation from
Service after the application of the terms of this Section 5.2 shall be
forfeited.

 

11



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

ARTICLE VI

Benefits

 

6.1 Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

 

  (a) Retirement Benefit. Upon the Participant’s Separation from Service due to
Retirement, he or she shall be entitled to a Retirement Benefit equal to the
vested portion of the Retirement/Termination Account. The Retirement Benefit
shall be based on the value of that Account as of the end of the month in which
Separation from Service occurs or such later date as the Committee, in its sole
discretion, shall determine. Payment of the Retirement Benefit will be made or
begin in the month following the month in which Separation from Service occurs,
provided, however, that with respect to a Participant who is a Specified
Employee as of the date such Participant incurs a Separation from Service,
payment will be made or begin in the seventh month following the month in which
such Separation from Service occurs. If the Retirement Benefit is to be paid in
the form of installments, any subsequent installment payments to a Specified
Employee will be paid on the anniversary of the date the initial installment was
made.

 

  (b) Termination Benefit. Upon the Participant’s Separation from Service for
reasons other than death or Retirement, he or she shall be entitled to a
Termination Benefit equal to the vested portion of the Retirement/Termination
Account. The Termination Benefit shall be based on the value of that Account as
of the end of the month in which Separation from Service occurs or such later
date as the Committee, in its sole discretion, shall determine. Payment of the
Termination Benefit will be made or begin in the month following the month in
which Separation from Service occurs, provided, however, that with respect to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service, payment will be made or begin in the seventh month
following the month in which such Separation from Service occurs.

 

  (c) Specified Date Benefit. If the Participant has established one or more
Specified Date Accounts, he or she shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account. The Specified Date Benefit
shall be equal to the vested portion of the Specified Date Account, based on the
value of that Account as of the end of the month designated by the Participant
at the time the Account was established. Payment of the Specified Date Benefit
will be made or begin in the month following the designated month.

 

  (d) Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and the unpaid balances of any Specified Date Accounts. The Death
Benefit shall be based on the value of the Accounts as of the end of the month
in which death occurred, with payment made in the following month.

 

12



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

  (e) Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant's
Retirement/Termination Account until depleted and then from the vested Specified
Date Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.

 

6.2 Form of Payment.

 

  (a) Retirement Benefit. A Participant who is entitled to receive a Retirement
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement to have
such benefit paid in one of the following alternative forms of payment
(i) substantially equal annual installments over a period of two to ten years,
as elected by the Participant, or (ii) a lump sum payment of a percentage of the
balance in the Retirement/Termination Account, with the balance paid in
substantially equal annual installments over a period of two to ten years, as
elected by the Participant.

 

  (b) Termination Benefit. A Participant who is entitled to receive a
Termination Benefit shall receive payment of such benefit in a single lump sum.

 

  (c) Specified Date Benefit. The Specified Date Benefit shall be paid in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of two to
five years, as elected by the Participant.

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balance of any Specified Date Accounts with
respect to which payments have not commenced shall be paid in a single lump sum.

 

13



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

  (d) Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.

 

  (e) Change in Control. A Participant will receive his or her Retirement or
Termination Benefit in a single lump sum payment equal to the unpaid balance of
all of his or her Accounts if Separation from Service occurs within 24 months
following a Change in Control.

A Participant or Beneficiary receiving installment payments when a Change in
Control occurs will receive the remaining account balance in a single lump sum
within 90 days following the Change in Control.

 

  (f) Small Account Balances. The Committee shall pay the value of the
Participant’s Accounts upon a Separation from Service in a single lump sum if
the balance of such Accounts is not greater than the applicable dollar amount
under Code Section 402(g)(1)(B), provided the payment represents the complete
liquidation of the Participant’s interest in the Plan.

 

  (g) Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.

 

6.3 Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7).

 

14



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

ARTICLE VII

Modifications to Payment Schedules

 

7.1 Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.

 

7.2 Time of Election. The date on which a modification election is submitted to
the Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.

 

7.3 Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.

 

7.4 Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.

 

7.5 Effect on Accounts. An election to modify a Payment Schedule is specific to
the Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.

ARTICLE VIII

Valuation of Account Balances; Investments

 

8.1 Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

 

8.2 Adjustment for Earnings. Each Account will be adjusted to reflect Earnings
on each Business Day. Adjustments shall reflect the net earnings, gains, losses,
expenses, appreciation and depreciation associated with an investment option for
each portion of the Account allocated to such option (“investment allocation”).

 

8.3 Investment Options. Investment options will be determined by the Committee.
The Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.

 

15



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

8.4 Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his or her
Accounts in accordance with procedures established by the Committee. Allocation
among the investment options must be designated in increments of 1%. The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

8.5 Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

ARTICLE IX

Designation of Beneficiaries

 

9.1 Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Committee, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified part of such
Participant’s Account in the event of such Participant’s death. The Participant
may change or revoke any such designation from time to time without notice to or
consent from any Beneficiary. No such designation, change or revocation shall be
effective unless executed by the Participant and received by the Committee
during the Participant’s lifetime.

 

9.2 Failure of Designation. If a Participant:

 

  (a) fails to designate a Beneficiary,

 

  (b) designates a Beneficiary and thereafter revokes such designation without
naming another Beneficiary, or

 

16



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

  (c) designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

 

9.3 Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of
all or a portion of a deceased Participant’s Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a distribution of
all or any portion of the Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest in the undistributed Account
is disclaimed or shall specify what portion thereof is disclaimed. To be
effective, duplicate original executed copies of the disclaimer must be both
executed and actually delivered to the Committee after the date of the
Participant’s death but not later than one hundred eighty (180) days after the
date of the Participant’s death. A disclaimer shall be irrevocable when
delivered to the Committee. A disclaimer shall be considered to be delivered to
the Committee only when actually received by the Committee. The Committee shall
be the sole judge of the content, interpretation and validity of a purported
disclaimer. Upon the filing of a valid disclaimer, the Beneficiary shall be
considered not to have survived the Participant as to the interest disclaimed. A
disclaimer by a Beneficiary shall not be considered to be a transfer of an
interest in violation of the provisions of Section 14.1 and shall not be
considered to be an assignment or alienation of benefits in violation of federal
law prohibiting the assignment or alienation of benefits under this Plan. No
other form of attempted disclaimer shall be recognized by the Committee.

 

9.4 Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; “child” means an issue of the first generation; “per stirpes” means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
“survive” and “surviving” mean living after the death of the Participant.

 

17



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

9.5 Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

  (a) If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

 

  (b) The automatic Beneficiaries specified in Section 9.2 and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

  (c) If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Committee after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant’s lifetime.)

 

  (d) Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

  (e) Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence. The
Committee shall be the sole judge of the content, interpretation and validity of
a purported Beneficiary designation.

 

9.6 No Spousal Rights. Prior to the death of the Participant, no spouse or
surviving spouse of a Participant and no person designated to be a Beneficiary
shall have any rights or interest in the benefits credited under this Plan
including, but not limited to, the right to be the sole Beneficiary or to
consent to the designation of Beneficiaries (or the changing of designated
Beneficiaries) by the Participant.

 

18



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

9.7 Death Prior to Full Distribution. If, at the death of the Participant, any
payment to the Participant was due or otherwise pending but not actually paid,
the amount of such payment shall be included in the Account which are payable to
the Beneficiary (and shall not be paid to the Participant’s estate).

 

9.8 Facility of Payment. In case of the legal disability, including minority, of
a Participant or Beneficiary entitled to receive any distribution under this
Plan, payment shall be made, if the Committee shall be advised of the existence
of such condition:

 

  (a) to the duly appointed guardian, conservator or other legal representative
of such Participant or Beneficiary, or

 

  (b) to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Committee that the payment will be used for the
best interest and assist in the care of such Participant or Beneficiary, and
provided further, that no prior claim for said payment has been made by a duly
appointed guardian, conservator or other legal representative of such
Participant or Beneficiary.

Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of the
Committee therefor.

ARTICLE X

Administration

 

10.1 Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.

 

10.2 Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.

Upon such Change in Control, the Company may not remove the Committee, unless
 2/3rds of the members of the Board of Directors of the Company and a majority
of Participants and Beneficiaries with Account Balances consent to the removal
and replacement of the Committee. Notwithstanding the foregoing, neither the
Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 12.2.

 

19



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

The Participating Employer shall, with respect to the Committee identified under
this Section: (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee’s duties hereunder, except with respect to matters
resulting from the Committee’s gross negligence or willful misconduct, and
(iii) supply full and timely information to the Committee on all matters related
to the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Committee may reasonably require.

 

10.3 Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.

 

10.4 Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or
her or it (including but not limited to reasonable attorneys’ fees) which arise
as a result of his or her or its actions or failure to act in connection with
the operation and administration of the Plan to the extent lawfully allowable
and to the extent that such claim, liability, fine, penalty, or expense is not
paid for by liability insurance purchased or paid for by the Participating
Employer. Notwithstanding the foregoing, the Participating Employer shall not
indemnify any person or organization if his or her or its actions or failure to
act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.

 

10.5 Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.

 

10.6 Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

 

20



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

ARTICLE XI

Amendment and Termination

 

11.1 Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.

 

11.2 Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to Deferrals
made prior to the date of any such amendment or restatement without the consent
of the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of: (i) conforming the Plan to the requirements of
law; (ii) facilitating the administration of the Plan; (iii) clarifying
provisions based on the Committee’s interpretation of the document; and
(iv) making such other amendments as the Board of Directors may authorize.

 

11.3 Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.

 

11.4 Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

ARTICLE XII

Informal Funding

 

12.1 General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

 

21



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

12.2 Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

ARTICLE XIII

Claims

Without limiting the generality of the following, an application for benefits
under Article 6 shall be processed as a claim for the purposes of this section.

 

13.1 Original Claim. Any person may file with the Committee a written claim for
benefits under this Plan. Within ninety (90) days after the filing of such a
claim, the Committee shall notify the claimant in writing whether his or her
claim is upheld or denied in whole or in part or shall furnish the claimant a
written notice describing specific special circumstances requiring a specified
amount of additional time (but not more than one hundred eighty days from the
date the claim was filed) to reach a decision on the claim. If the claim is
denied in whole or in part, the Committee shall state in writing:

 

  (a) the specific reasons for the denial;

 

  (b) the specific references to the pertinent provisions of the Plan Statement
on which the denial is based;

 

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (d) an explanation of the claims review procedure set forth in this section.

 

13.2 Claims Review Procedure. Within sixty (60) days after receipt of notice
that his or her claim has been denied in whole or in part, the claimant may file
with the Committee a written request for a review and may, in conjunction
therewith, submit written issues and comments. Within sixty (60) days after the
filing of such a request for review, the Committee shall notify the claimant in
writing whether, upon review, the claim was upheld or denied in whole or in part
or shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty days from the date the request for review was filed) to reach
a decision on the request for review.

 

22



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

13.3 General Rules.

 

  (a) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.

 

  (b) All decision on claims and on requests for a review of denied claims shall
be made by the Committee.

 

  (c) The Committee may, in its discretion, hold one or more hearings on a claim
or a request for a review of a denied claim.

 

  (d) Claimants may be represented by a lawyer or other representative (at their
own expense), but the Committee reserves the right to require the claimant to
furnish written authorization. A claimant’s representative shall be entitled to
receive copies of notices sent to the claimant.

 

  (e) The decision of the Committee on a claim and on a request for a review of
a denied claim shall be served on the claimant in writing. If a decision or
notice is not received by a claimant within the time specified, the claim or
request for a review of a denied claim shall be deemed to have been denied.

 

  (f) Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Plan Statement and all other pertinent documents in the
possession of Apogee.

 

  (g) The Committee may permanently or temporarily delegate all or a portion of
its authority and responsibility under this section to a another committee or to
an individual.

 

  (h) The procedures and remedies herein are not exclusive. Subsequent to a
Change in Control, a Participant or surviving spouse of a Participant shall not
be required to exhaust these administrative remedies. If there is litigation
regarding the benefits payable to or with respect to a Participant, then
notwithstanding Section 10.1, determinations made by the Committee subsequent to
a Change in Control (even if such determinations relate to events occurring
wholly or partially before the Change in Control) shall not be afforded any
deference and the matter shall be heard de novo.

 

  (i) If any Participant successfully litigates, in whole or in part, any claim
for benefits under this Plan, the court shall award reasonable attorney’s fees
and costs of the action to the Participant.

 

23



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

ARTICLE XIV

General Provisions

 

14.1 Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

14.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.

 

14.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

 

14.4 Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

APOGEE ENTERPRISES, INC.

ATTN: VICE PRESIDENT, HUMAN RESOURCES

4400 WEST 78TH STREET SUITE 520

MINNEAPOLIS, MN 55435

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

14.5 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

14.6

Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions

 

24



--------------------------------------------------------------------------------

Apogee Enterprises, Inc. Deferred Compensation Plan

 

 

hereof and the Committee may elect in its sole discretion to construe such
invalid or unenforceable provisions in a manner that conforms to applicable law
or as if such provisions, to the extent invalid or unenforceable, had not been
included.

 

14.7 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

 

14.8 Facility of Payment to a Minor. If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 

14.9 Governing Law. To the extent not preempted by ERISA, the laws of the State
of Minnesota shall govern the construction and administration of the Plan.

 

14.10 Service of Process. In the absence of any designation to the contrary by
Apogee, the Secretary of Apogee is designated as the appropriate and exclusive
agent for the receipt of service of process directed to this Plan in any legal
proceeding, including arbitration, involving this Plan.

IN WITNESS WHEREOF, the undersigned executed this Plan as of the seventh day of
October, 2010, to be effective as of the Effective Date.

 

Apogee Enterprises, Inc. By:   Russell Huffer (Print Name)

Its: Chairman, President and Chief Executive Officer (Title)

/s/ Russell Huffer (Signature)

 

25